Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-16 of S. Jaegli et al., App. No. 16/464,495 (Nov. 27, 2017) are pending and under examination.  Claims 15 and 16 to the non-elected invention(s) stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1-14 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group I, claims 1-14, with traverse in the Reply to Restriction Requirement filed on March 8, 2021, is acknowledged.  Claims 15 and 16 to the non-elected invention stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  

Applicant’s Traversal

Applicant argues that under 37 CFR § 1.475(b), a national stage application with claims to different categories of invention will be considered to have unity of invention if the claims are drawn to one of five specific combinations of categories. One such combination of categories including "a product and a process specially adapted for the manufacture of said product" and that the invention of Group I is the process specially adapted for the manufacture of the product in Group II.  

This argument is not considered persuasive for the following reasons.  Applicant’s cites to C.F.R. 1.475 of “[a]n international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories”.  

But the method for determining unity of invention under Rule 13 is construed as permitting, these combinations of claims of different categories in the same international application.  PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Jul. 1, 2020) (See page 77, 10.12) (“PCT Guidelines”).  

However, even if the international application is directed to a permitted category combination (as Applicant argues) unity of invention still requires a “special technical feature”.  Rule 13.2; PCT Guidelines at page 76, 10.01.  That is, with respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features, where “special technical features” is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  PCT Guidelines at page 76, 10.01.  

In the instant case, Groups I and II lack unity of invention because even though the inventions of these groups are drawn to a permitted category combination, unity of invention is still lacking because the common technical feature of a composition comprising a reductant and at least monoalkyl-substituted diaminocyclohexane is not a special technical feature because it does not make a contribution over the prior art for the reasons set forth in the Restriction and per the §§ 102/103 rejections below.  In view of the foregoing, restriction is made FINAL.  


Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  

Instant claim 1 is reproduced below for reference.  

A process for stabilizing at least monoalkyl-substituted diaminocyclohexanes, the process comprising: 

adding at least one reductant and optionally water to a first composition comprising at least one at least monoalkyl-substituted diaminocyclohexane and optionally water 

to obtain a second composition, 

wherein the second composition comprises the at least one reductant, the at least one at least monoalkyl-substituted diaminocyclohexane and additionally at least 0.05% by weight of water based on a total weight of the second composition.

Based on its plain meaning and guidance provided by the instant specification, the claim term “at least mono-alkyl substituted diaminocyclohexanes” is broadly and reasonably interpreted to mean that the subject diamino compound must comprise “at least” one unsubstituted alkyl substituent and two unsubstituted amino substituents (i.e., -NH2).   Based on the plain meaning of “alkyl” and “amino” and as used in the specification, these terms are broadly and reasonably interpreted as limited to unsubstituted groups.  See e.g., specification at page 6, lines 13-17.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

and mixtures, wherein alkyl and NH2 are unsubstituted and the eleven other undefined cyclohexane-ring valance positions in the above structure may be occupied by “alkyl” (as interpreted above) or a reasonable substituent.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A decision on whether a claim is indefinite under 35 U.S.C. 112(b) requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.  MPEP § 2173.02.  Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II).

Unclear Interrelation of Claim Terms

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation of “a mixture comprises at least one basic compound” because it is not clear to one of skill in the art how the recited “mixture” interrelates to the process recited in base claims 1 or 7.  One of ordinary skill in the art would look to the specification for guidance.  The instant 
As such, these specification recitations of “mixture” are not helpful in determining how the claim 8 recitation of “a mixture comprises at least one basic compound” interrelates to base claims 1 and 7.  Based on the instant speciation, one of skill in the art cannot determine what role the claim 8 element of “a mixture comprises at least one basic compound” plays in performing the claimed process.  Stated differently, for infringement, does the claim 8 element of “a mixture comprises at least one basic compound” only need be near at hand (under control of the claim practitioner) or does it serve some other purpose?  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

N. Greco et al., US 3,520,928 (1970) (“Greco”)

Claims 1-3, 6, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by N. Greco et al., US 3,520,928 (1970) (“Greco”).  

Greco teaches that alicyclic primary amines are prepared by low pressure hydrogenation of mineral acid salts of aromatic primary amines in aqueous solution, using an acid-resistant catalyst such as a platinum or palladium catalyst.  



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In Greco Example VIII, the Greco 2,4-diamino-methylcyclohexane product corresponds to the instantly claimed “at least one at least monoalkyl-substituted diaminocyclohexane”, the Greco Pd/C corresponds to the instantly claimed “at least one reductant”, and Greco’s 500g of water corresponds to the instantly claimed “least 0.05% by weight of water based on a total weight of the second composition”.  As the Greco product 2,4-diamino-methylcyclohexane forms during the reaction, this corresponds to the instant claim 1 limitation of:

adding at least one reductant and optionally water to a first composition comprising at least one at least monoalkyl-substituted diaminocyclohexane and optionally water to obtain a second composition, 

wherein the Greco reaction mixture corresponds to the claimed “first composition” and the Greco product mixture corresponds to the instantly claimed “second composition”.  That is, the reductant Pd/C is present in the reaction mixture as the reaction mixture becomes a product mixture and has therefore been “added”.  And as the product 2,4-diamino-methylcyclohexane forms in the reaction/product mixture, it is “added” to the reaction product mixture.  With respect to the instantly claimed “addition” the instant specification teaches that “[t]his addition of the at least one reductant (R) may be effected by all methods known to those skilled in the art and is preferably effected with stirring”.  Specification at page 10, lines 7-8.  As such, Greco Example VIII clearly meets each and every limitation of instant claims 1-3, 6, 7, 12 and 14.  Note that with respect to instant 

With respect to instant claim 6, the Greco 1 g of 10% palladium over carbon (0.1 g of reductant Pd) in a total product mixture of 1122 g corresponds to 0.008 % by weight of the claimed “at least one reductant.  

With respect to instant claim 12, Greco clearly meets the alternative limitation of “and/or ii) the process further comprises adding water”.  

The instant claim 1 preamble of “A process for stabilizing at least monoalkylsubstituted diaminocyclohexanes” is not considered to differentiate over Greco for the purposes of § 102, even though Greco is clearly directed to the different process of synthesizing at least monoalkylsubstituted diaminocyclohexanes.  Statements in the preamble relating to the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  MPEP § 2111.02(I).  Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP § 2111.02(I).  The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application to gain an understanding of what the inventors actually invented and intended to encompass by the claim.   The physical steps of instant claim 1 require “adding at least one reductant”.  As discussed above, with respect to the instant claim 1 manipulative term “addition” the instant specification teaches that “[t]his addition of the at least one reductant (R) may be effected by all methods known to those skilled in the art and is preferably effected with stirring”.  Specification at page 10, lines 7-8.  As such, the statements in the claim 1 preamble relating to the purpose or intended use of stabilization is not considered to result in a manipulative difference between the claimed invention and Greco.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Color-Stabilized DYTEK DCH-99 amine Adducts for Epoxy Curing, lnvista, (March 14, 2012) (“DYTEK”) in further view of E. Kasemi et al., US 9,790,319 (Oct. 17, 2017) and K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”).  

Claim 10 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Color-Stabilized DYTEK DCH-99 amine Adducts for Epoxy Curing, lnvista, (March 14, 2012) (“DYTEK”) in further view of E. Kasemi et al., US 9,790,319 (Oct. 17, 2017) and K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”) as above, in further view of in further view of Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) (“Leonard”)

Claims 10 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over S. Rebsdat et al., US 4,349,417 (1982) (“Rebsdat”), as per the § 102 rejection above, in further view of Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) (“Leonard”).  


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

Color-Stabilized DYTEK DCH-99 amine Adducts for Epoxy Curing, lnvista, (March 14, 2012) (“DYTEK”)

DYTEK teaches that 1,2-Diaminocyclohexane (DACH) is commonly used in adduct form as an epoxy curing agent for adhesive, composite, and coatings applications.  DYTEK at page 1, col. 1.  DYTEK further teaches, however, that the susceptibility of DYTEK® DCH-99 amine (1,2-diaminocyclohexane) adducts to color formation somewhat limits their use.  DYTEK at page 1, col. 1.  DYTEK teaches that 1,2-diaminocyclohexane can be stabilized with sodium borohydride (NaBH4) and water allowing broader use in coatings.  Id.  DYTEK discloses a color stabilization procedure where 0.1 parts by weight of NaBH4 is added to DCH-99 amine (1,2-Diaminocyclohexane) with stirring then 0.1 parts per weight of water is added with stirring, followed by adding 75/25 w/w blend of benzyl alcohol/triethyl amine (preferred) or an 88/12 w/w blend of benzyl alcohol/salicylic acid and finally adding an epoxy resin.   




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


In the instant case, the claimed and a prior art compound are related as next-adjacent homologs.  

E. Kasemi et al., US 9,790,319 (Oct. 17, 2017)

Kasemi teaches an amine-containing curing agent for low-emission epoxy resin products.  Kasemi at col. 2, lines 10-15.  Kasemi teaches that the curing agent, suitable for curing epoxy resins, contains at least one adduct of trimethylhexamethylenediamine (TMD) and cresyl glycidyl ether.  Kasemi at col. 2, lines 55-60.  Kasemi further teaches that TMD/cresyl glycidyl ether adduct, preferably additionally contains at least one additional polyamine with at least two amine hydrogens reactive toward epoxide groups.  Kasemi at col. 4, lines 25-31.  Kasemi provides example polyamines that are especially suitable for this purpose, including 4-methyl-1,3-diaminocyclohexane.  Kasemi at col. 4, lines 49-50.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


In summary, Kasemi supplements DYTEK above by teaching that 4-methyl-1,3-diaminocyclohexane is useful in adduct form as an epoxy curing agent.  

K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”)

Tanaka teaches that amines are liable to undergo the change of their quality by light, heat, oxygen, etc. and are well known to suffer from deterioration such as discoloration, change into odorous substance, etc. during their storage.  Tanaka at page 1, [0004].  

N. Greco et al., US 3,520,928 (1970) (“Greco”)

Greco is discussed in detail above in the section entitled “Claim Rejections - 35 USC § 102 (AIA )”.  

Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) (“Leonard”)

Leonard teaches that distillation is the most useful method for purifying liquids, and is used routinely for purifying solvents and reagents.  Leonard at page 193.  

Instant Claims 1-7, 9 and 12-14 Are Obvious over DYTEK in view of Kasemi in further View of Tanka

Respecting instant claims 1-7, 9 and 12-14, one of ordinary skill would be motivated with a reasonable likelihood of success to stabilize 4-methyl-1,3-diaminocyclohexane in view of Kasemi’s teaching that this compound is useful in adduct form as an epoxy curing agent:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

4) and water allowing broader use in coatings.  

In the instant case, as discussed above, the claimed and prior art compounds are related as next-adjacent homologs.  Compounds which are next adjacent homologs (compounds differing regularly by the addition of a -CH2- group) have been held to be of sufficiently close structural similarity so as to provide a presumed expectation that such compounds possess similar properties.  MPEP § 2144.09(II); In re Shetty, 195 USPQ 753 (CCPA 1977) (ethylene versus methylene linkage); In re Zickendraht, 319 F.2d 225, 138 USPQ 22 (CCPA 1963) (claimed compound obvious over the prior art compound where the claimed compound comprised an unsubstituted phenyl ring and the prior art compound comprised a methyl substituted phenyl ring).  

Thus, in view of the close structural similarity, one of ordinary skill in the art would expect that the claimed 4-methyl-1,3-diaminocyclohexane would exhibit similar color-formation issues in epoxy resins as DYTEK’s 1,3-diaminocyclohexane and further expect that such color formation issues can be mitigated by adding sodium borohydride.  In the instant case, one of ordinary skill in the art would expect that the diamino functionality of the prior art and claimed compounds is the driving force of color instability in view of Tanaka’s teaching that amines are liable to undergo the change of their quality by light, heat, oxygen, etc. and are well known to suffer from deterioration such as discoloration, change into odorous substance, etc. during their storage.  

Note further that further limitations respecting process limitations, such as reagent weight percent, do not lend patentability to the instant claims because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05 (II)(A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

Note that instant claim 9 only limits the addition of reductant according to claim 7 with respect to the claim 7 “solution”.  In view of the foregoing, each and every limitation of instant claims 1-7, 9 and 12-14 is taught by the cited reference combination.   

Instant Claims 10 and 11 Are Obvious over DYTEK, Kasemi, and Tanka (as above) in view of Leonard

With respect to instant claims 10 and 11, one of ordinary skill in the art would be motivated with a reasonable likelihood of success to practice DYTEK and Kasemi, in view of Tanaka as above, but “initially performing a distillation of the first composition to remove higher boiling byproducts” so as to arrive at the invention of instant claims 10 and 11 in view of Leonard’s teaching that distillation is a useful method for purifying liquids, and is used routinely for purifying solvents and reagents.  One of ordinary skill in the art would be motivated to optimize reaction efficiency by using pure starting materials.  Respecting the temperature and pressure ranges recited in instant 11, Greco is directed to the same monoalkyl-substituted diaminocyclohexane as claimed in instant claim 3 (i.e., 1,3-diamino-4-methylcyclohexane).  


Instant Claims 10 and 11 Are Obvious over Greco in view of Leonard

One of ordinary skill in the art would be motivated with a reasonable likelihood of success to perform the process of Greco Example VIII, as discussed in the § 102 rejection above, but “initially performing a distillation of the first composition to remove higher boiling byproducts” so as to arrive at the invention of instant claims 10 and 11 in view of Leonard’s teaching that distillation is a useful method for purifying liquids, and is used routinely for purifying solvents and reagents.  One of ordinary skill in the art would be motivated to optimize reaction efficiency by using pure starting materials.  Respecting the temperature and pressure ranges recited in instant 11, Greco is directed to the same monoalkyl-substituted diaminocyclohexane as claimed in instant claim 3 (i.e., 1,3-diamino-4-methylcyclohexane).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622